DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . See 35 U.S.C. § 100 (note).
OATH/DECLARATION
The receipt of Oath/Declaration is acknowledged.
DRAWINGS
The drawing(s) filed on 08 September 2021 are accepted by the Examiner.
STATUS OF CLAIMS
Claims 1–11 are pending in this application.
  INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on September 8, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reference cited in the IDS which Applicants has not provided an explanation of relevance are discussed below. 
Ida et al. (2010/0253975) is a general background reference covering Shared print server for use with an image forming apparatus i.e. multi-function peripheral (MFP), in a network print system (claimed). The server having a function of a web server easily provides the print data for the individual users to the multi-function peripheral (MFP).. The server easily identifies the MFP as an access source and the authenticated user name included in the access request from the MFP and easily accesses a set of storage areas provided for the individual users, thus allowing the MFP to easily acquire information on the print data of authenticated user from the server and efficiently manage the print data using the server. Which is pertinent to (related to) features(s) in claim(s) 10 and as further disclosed and discussed in the body of the rejection below.
ART REJECTIONS
Obviousness Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim 10 is rejected under 35 U.S.C. § 103 as being unpatentable over the combination of US Patent Application Publication 2010/0253975 (published 07 Oct. 2010) (Ida et al. hereinafter referred to as “Ida”) in view of US Patent No. 8,953,189 (Agrawal et al. hereinafter referred to as “Agrawal”).
Note that Ida was provided by Applicant in the September 8, 2021 Information Disclosure Statement (IDS).
With respect to claim 10, Ida discloses a printer (Fig. 1 – plural multi-functional peripheral (MFP) 3 (3A and 3B) …) comprising: 
a printing engine (Para [0022]; Fig. 1 – element 35 printer, wherein printer 35 prints the image on a sheet on the basis of the print data …); 
a user interface (Para [0022]; Fig. 1 – element 36 operation panel, the operation panel 36 is a user interface including a display unit and an operation unit …); 
a communication interface (Para [0022]; Fig. 1 – element 33 I/F, the network interface 33 serves to access the network 5. The processor 31 accesses devices connected to the network via the network interface 33 …); 
a memory (Fig. 1 – element 32 storage unit …) configured to store account information (Para [0021]; wherein the storage unit 32 may store the information such as user authentication results by the use of cookies. As storage places of cookies, cookie areas for individual users may be disposed in the data memory of the storage unit 32. The cookie areas for the individual users may be a memory area which can be accessed by the MFP 3 and may be disposed, for example, in an external storage device, a server, or a user terminal …), the account information being used for accessing a server device with a permission to receive a print job (Para [0026]; wherein the authentication server 4 is a server of authenticating a user on the basis of the authentication information supplied from the MFP 3. The authentication function of the authentication server 4 may be disposed in the MFP 3 or may be disposed in the shared print server. In this embodiment, the authentication result for the authentication information acquired by the authentication information acquiring unit 37 of the MFP 3 is returned to the MFP 3. If the user authentication is successfully performed by the authentication server 4, the MFP 3 considers the successfully-authenticated user logged in and activates the web browser …), the server device (Fig. 1 – element 2, shared print server …) being configured to receive a user print job from a client device (Para [0032]; Fig. 2 – wherein the first input unit 51 serves as an interface receiving the print data from the user terminals 1 …), the server device being configured to store the user print job in association with the user identification information (Para [0044]; Fig. 3 – wherein if the printing user name of the received print data is determined, the processor 21 determines whether the folder of the printing user name exists in the storage unit 22 (ACT 14). If the folder of the printing user name extracted from the received print data exists in the storage unit 22 (YES in ACT 14), the processor 21 stores the print data with a unique file name given thereto in the folder of the printing user name (ACT 15) …), the user identification information being specified by the computer name associated with the user print job (Para [0033]; wherein the distribution unit 53 serves to distribute the print data to the individuals. The distribution unit 53 determines a printing user name of the print data, for example, by extracting a personal name (printing user name) from the print job language (PJL) of the print data. If the printing user name is determined, the distribution unit 53 distributes the print data to the individual folders disposed in the storage unit 22. If a folder of the printing user name extracted from the print data exists, the distribution unit 53 distributes and stores the print data, to which the unique file name is given by the port monitor unit 52, to and in the folder of the corresponding printing user. If the folder of the printing user name extracted from the print data does not exist, the distribution unit 53 generates a folder of the printing user name in the storage unit 22 and stores the print data, which the unique file name is given to by the port monitor unit 52, in the folder. By performing the above-mentioned functions, the shared print server 2 distributes and stores the print data received from the user terminals 1 to and in the individual folders in the storage unit 22 …); and 
a computer (Fig. 1 – element 31 processor {INTERPRETATION: wherein the processor 51 is an example of the computer …} …) configured to perform: 
(a) receiving authentication information including the user identification information via the user interface (Para [0049]; Fig. 4 – ACT31; wherein the MFP 3 causes a user to input authentication information. In this embodiment, it is assumed that the user inputs the authentication information using an IC card. In this case, the user feeds his or her IC card to a card reader as the authentication information acquiring unit 37 of the MFP 3. If the IC card is fed by the user, the processor 31 instructs the card reader as the authentication information acquiring unit 37 to read the user's authentication information from the IC card fed by the user and acquires the information read by the card reader (ACT 31). At this time, a message for guiding the feeding of the user's IC card may be displayed in the operation panel 36 of the MFP 3 …); 
(b) determining whether an authentication process using the authentication information received in (a) is successful (Para [0051]; ACT33 – determining whether the authentication process is successful …), the authentication process being performed according to a first authentication method (Para [0050]; Fig. 4 – ACT32; wherein if the authentication information acquiring unit 37 acquires the user's authentication information from the IC card, the processor 31 of the MFP 3 performs a user authenticating process based on the acquired authentication information (ACT 32) {INTERPRETATION: wherein the IC card authentication method corresponds to the claimed ‘first authentication method’ …}…); 
(c) accessing, in response to determining in (b) that the authentication process is successful, the server device using the account information stored in the memory (Para [0051]; Fig. 4 – ACT36, wherein if the user authentication in the user authenticating process is successful (that is, if the user can be uniquely specified) (YES in ACT 33), the processor 31 of the MFP 3 logs in with the authenticated user name and starts up the web browser (ACT 34). If the web browser is started up, the processor 31 of the MFP 3 adds the apparatus information for specifying the MFP 3 and the authenticated user name (the successfully-authenticated user name) to the access request to the shared print server 2 (ACT 35) and transmits the access request to the shared print server 2 (ACT 36) …); 
(d) displaying, via the user interface, the user print job stored in the server device in association with the user identification information included in the authentication information received in (a) (Para [0057 and 0058]; Fig. 4 – ACT44, wherein If the MFP 3 receives the retrieval result information corresponding to the access request from the shared print server 2 (ACT 43), the processor 31 displays the received retrieval result information on the operation panel 36 (ACT 44). For example, if receiving the retrieval result information indicating that the print data does not exist, the processor 31 displays a message indicating the non-existence of the user's print data on the operation panel 36. If receiving the retrieval result information including the title information of at least one piece of print data, the processor 31 displays the list of the title information of the entire print data on the operation panel 36. The title information of the print data is displayed in a state where the user can select it …); 
(e) receiving a user selection of a target print job to be printed from among the user print job via the user interface (Para [0059]; Fig. 4 – ACT45, wherein if the user selects one piece of print data from the list displayed on the operation panel 36 (YES in ACT 45), the processor 31 of the MFP 3 transmits a request for transmitting the selected print data to the shared print server 2 (ACT 46) …); 
(f) receiving, via the communication interface, the target print job based on the user selection received in (e) (Para [0059]; Fig. 4 – ACT46, wherein the processor 31 of the MFP 3 transmits a request for transmitting the selected print data to the shared print server 2 (ACT 46) …); and 
(g) performing a printing process to control the printing engine to print an image based on the target print job received in (f) (Para [0060]; Fig. 4 – ACT50, wherein if the MFP 3 receives the print data transmitted from the shared print server 2 (ACT 49), the processor 31 performs a printing operation based on the received print data by the use of the printer 35 (ACT 50). The MFP 3 may display the print data transmitted from the shared print server 2 on the operation panel 36 or may store the print data in a storage medium, instead of printing the print data …).
However, Ida fails to explicitly disclose the user print job being associated with a computer name, the computer name including user identification information, the computer name being assigned to the client device.
Agrawal, working in the same field of endeavor, recognizes this problem and teaches the user print job being associated with a computer name, the computer name including user identification information, the computer name being assigned to the client device (Col. 8, lines 1–15 and Col. 11, lines 14–28; Fig. 6 – wherein the print job information 316 may include attributes associated with each print job, such as a unique print job identifier, a file type or file extension, a document size, a number of pages, a user name, a computer name, a destination printer identifier and address and/or the like […] the method 600 starts at step 602 and proceed to step 604, at which the print job information may be examined. In some embodiments, an examination module is executed by one or more processors to examine a plurality of print jobs and identify various attributes associated with a document, such as a file type, a file name, an owner identifier, a computer name and/or the like …).
At the time of the invention, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included in the invention of Ida to apply the user print job being associated with a computer name, the computer name including user identification information, the computer name being assigned to the client device as taught by Agrawal since doing so would have predictably and advantageously allows forcing user to collect printed copies of the documents, the comparison module prevents inadvertent and intentional loss of the confidential data. The comparison module cooperates with a print module running on the device to block the documents with highly sensitive information and permits the printing of the documents with low-risk information after the user enters a matching alphanumerical sequence (see Agrawal at least, Col. 3, lines 29–44).  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made.
Summary
Claims 10 is rejected under at least one of 35 U.S.C. §§ 102 and 103 as being unpatentable over the cited prior art. In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
 ALLOWABLE SUBJECT MATER
A.	Objection
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Claim 11 contain subject matter that is not disclosed or made obvious in the cited art.
In regard to claim 11, when considering claim 11 as a whole, prior art of record fails to disclose or render obvious, alone or in combination: 
“wherein the computer is configured to further perform: (h) setting an authentication method to one of the first authentication method and a second authentication method (independent authentication method) different from the first authentication method, wherein the receiving in (a) receives the account information corresponding to the authentication method set in (h), and wherein in the determining in (b), the authentication process is performed according to the authentication method set in (h).”
B.	Examiner's Statement of Reason for Allowance
Claims 1–9 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention is directed to a printing system for printing image on print medium, has setting unit that prohibits printing apparatus from receiving operation through operation unit when operation mode of printing apparatus is initial setting mode.
Claims 1–9 are allowed. Claims 1 is independent claim. Claims 2–9 depend on claim 1.
Claim 1 is allowable over the prior art because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior art that teaches the features of claim 1.  
Claim 1 recites several features as shown in the excerpt below:
[1] “wherein the client device is configured to perform: (a) in a state where first authentication using first authentication information is successful, transmitting a print job based on an image to be printed to the server device , the print job being associated with a computer name, the first authentication information being received via the client user interface in advance, the first authentication information including user identification information, the first authentication being performed according to a first authentication method, the computer name being assigned to the client device, the computer name including the user identification information, wherein the server device is configured to perform: (b) in response to receiving the print job transmitted from the client device in (a), storing the print job in association with the user identification information, the user identification information being specified by the computer name associated with the print job, wherein the first printer comprises: a first user interface; and a first memory, the first printer being configured to perform: (c) receiving the first authentication information via the first user interface; (d) determining whether the first authentication using the first authentication information received in (c) is successful; (e) accessing, in response to determining in (d) that the first authentication is successful, the server device using first account information stored in the first memory, the first account information being used for accessing the server device with a permission to receive the print job; (f) receiving, from the server device accessed in (e), the print job stored in association with the user identification information, the user identification information being included in the first authentication information received in (c); and (g) printing the image based on the print job received in (f), and wherein the second printer comprises: a second user interface; and a second memory, the second printer being configured to perform: (h) receiving second authentication information via the second user interface, the second authentication information including the user identification information; (i) determining whether second authentication using the second authentication information received in (h) is successful, the second authentication being performed according to a second authentication method (independent authentication method), the second authentication method being different from the first authentication method; (j) accessing, in response to determining in (i) that the second authentication is successful, the server device using second account information stored in the second memory, the second account information being used for accessing the server device with the permission to receive the print job; (k) receiving, from the server device accessed in (j), the print job stored in association with the user identification information, the user identification information being included in the second authentication information received in (h); and (l) printing the image based on the print job received in (k).” 
These features, considered in combination with the remainder of the claim’s limitations are not fairly disclosed, thought or suggested by the cited prior art. Specifically, the closest prior art, Ida (2010/0253975), Go (2008/0115207), Enami et al. (2004/0117389), Nishiguchi (2005/0068566) and Agrawal (8,953,189), fails to either anticipate or render obvious the above underlined limitations. Accordingly, claim 1 is allowable over the prior art of record. It follows that claims 2–9 are then inherently allowable for depending on an allowable base claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  ADDITIONAL CITATIONS
The following table lists several references that are relevant to the subject matter claimed and disclosed in this Application. The references are not relied on by the Examiner, but are provided to assist the Applicant in responding to this Office action.
Citation
Relevance
Go (2008/0115207)
Describes authentication printing system. The system provides a structure that ensures the confidentiality of the printed matter. It determines whether a printed matter for authentication printing is collected by an authorized user upon completion of the print processing and appropriately confirming the collection status. 
Enami et al. (2004/0117389)
Describes transferring image file from one image forming apparatus to remote image forming apparatus such as color laser printer and copier in shop and organization. Enables the user to safely receive the image file through network even if the user does not have information apparatus of sufficient memory capacity.
Nishiguchi (2005/0068566)
Describes the printer has a print approval/disapproval judge portion (104) for judging approval/disapproval of printing based on printing condition information obtained by a print data reception portion (102). A print control portion (105) controls a printing process portion (106) so that printing is performed based on print data corresponding to the printing conditions information when it is determined to be printable.. 

Table 1
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK A SHIFERAW whose telephone number is (571)272-4637. The examiner can normally be reached Monday-Friday, 8:30AM - 5:00PM, (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 5712723021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENOK A. SHIFERAW
Primary Patent Examiner
Art Unit 2672



/Henok Shiferaw/Primary Examiner, Art Unit 2672